The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No.  2005/0223491 to McCrimmon in view of U.S. Pub. No. 2011/0107516 to Jackson et al.
Claims 1-2, 6, and 10, McCrimmon discloses a lifting subassembly for a patient positioning apparatus having a base 14 and a patient support structure 13 comprising a lifting subassembly 10 wherein the lifting subassembly is adapted to move the patient support structure from the first lifting position to the second lifting position in a vertical direction above a floor; and the lifting subassembly pulley system (22,31) is reversibly rotatably from a first vertical position to a second vertical position with respect to the base [0084][0085] and an actuator 21.  McCrimmon further discloses the unit is easily disassembled, transported, and reassembled and having first and second lifting positions with respect to the base [0087], but is silent to the lifting unit being reversibly attached to the base, the lifting subassembly is removable when in the second vertical position.  Jackson discloses a reversible attachment member 85.  It would have been 
Claim 3, McCrimmon discloses the lifting subassembly wherein the lifting subassembly comprises a pair of spaced parallel elongate support members 24, each support member having first and second ends; spaced parallel first and second brace members (10,20), the first brace member joining the first ends of the support members and the second brace member joining the second ends of the support members, so as to provide a frame structure; a carrier member 15 located between the brace members and reversibly movable along a length of the support members, whereby the patient support structure is slidingly moved between the first and second lifting positions.
Claim 4, McCrimmon discloses the lifting a lifting mechanism/actuator 21 adapted to move the carrier member.
Claim 5, McCrimmon discloses the lifting subassembly, wherein the lifting mechanism is spaced from and parallel with the support members and joined with the brace members, but is silent to a lead screw and gear.  Jackson discloses a lifting assembly including a lead screw (75,75’) and a gear subassembly (74,74’) engaging the lead screw.  Selecting from a plethora of known lifting mechanisms is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select a lifting mechanism having a lead screw and gear yielding predictable results that provide an equivalent and alternative lifting means for the assembly of McCrimmon.

Claim 8, McCrimmon, as modified, discloses the lifting subassembly with a base 14 wherein Jackson further discloses bracket (86,86’) including connection portions capable of reversible attachment [0060].  
Claim 9, McCrimmon discloses the lifting subassembly wherein the lifting subassembly comprises a pair of lifting subassemblies.

Claims 11-13 and 15-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No.  2005/0223491 to McCrimmon in view of U.S. Pub. No. 2011/0107516 to Jackson et al., and further in view of U.S. Pat. No. 2010/0293713 to Sharps.
Claims 11-12, 15, 17-19, and 21-26, McCrimmon, as modified, discloses all of the structural elements as stated above, but is silent to a transfer table and a rotation mechanism.  Sharps discloses a patient transfer system having releasably connected tables (114,122) with respective heights capable of being adjusted and a rotations system used for transferring patients for medical procedures [Abstract][0013][0046]-[0050].  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a transfer table yielding predictable results that secure the patient while turning the patient 180 degrees from a prone to supine position while transferring the patient [0010].

Claims 16 and 20, McCrimmon discloses the apparatus wherein the first and second lifting subassemblies are independently movable [0045] including an actuator capable of simultaneously operating the first and second lifting subassemblies [0082], so as to maintain the transfer table in a plane substantially parallel to the roll axis while moving the transfer table between the first and second lifting positions.
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No.  2005/0223491 to McCrimmon in view of U.S. Pub. No. 2011/0107516 to Jackson et al., U.S. Pat. No. 2010/0293713 to Sharps, and further in view of U.S. Pat. No. 6,295,671 to Reesby et al.
Claim 14, McCrimmon discloses the apparatus, but is silent to a radio-transparent tabletop member.  Reesby discloses radio-transparent tabletop member (col. 1 lines 40-61).  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a transparent member as taught by Reesby yielding predictable results that provide a fully transparent support to facilitate diagnostic monitoring of a patient from a plurality of angles.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673